Citation Nr: 1607281	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-19 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent disabling for service-connected acquired psychiatric disorders, to include bipolar disorder and specified trauma and stress-related disorder.

2.  Entitlement to an evaluation in excess of 10 percent disabling for service-connected gastroesophageal reflux disease (GERD).

3.   Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and J.M.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2002 to June 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

A July 2010 rating decision addressed an increased rating claim for service-connected bipolar disorder (continuing the 30 percent rating) and denied service connection for posttraumatic stress disorder.  Subsequently, in an April 2014 rating decision, the RO granted service connection for specified trauma and stress-related disorder.  Rather than assigning a separate rating, the RO determined that the specified trauma and stress-related disorder symptoms and bipolar disorder symptoms could not be separated and, combined, warranted a continued 30 percent rating.  The Board has recharacterized the issue of entitlement to a higher rating for bipolar disorder as involving both the Veteran's service-connected acquired psychiatric disorders to reflect these developments.  

The Veteran has specified that assignment of a 70 percent rating for his service-connected acquired psychiatric disorders would satisfy his appeal.  See May 2014 VA Form 9; 38 C.F.R. § 20.202; see also AB v. Brown, 6 Vet. App. 35, 39 (1993) (a claimant may limit his appeal to particular issues if he expresses a clear intent to do so).  Given this limitation and the evidence of record, the Veteran is entitled to the full relief he seeks on this claim and further remand for the issuance of another statement of the case would not be beneficial to the Veteran.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. June 18, 2015) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution.").

The Veteran testified at a hearing before the undersigned VLJ held at the RO in July 2014.  The claims file includes a transcript of the hearing.

In July 2014, the Veteran waived AOJ consideration of the evidence he submitted in support of his claim since the most recent Statement of the Case.  Therefore, the Board need not remand the matter for consideration of that evidence.  38 C.F.R. § 20.1304(c).  In addition, the claims file contains other evidence not of record when the matter was last before the AOJ.  However, that evidence is not pertinent to the acquired psychiatric disorder and TDIU claims, so the Board may consider their merits without further remand.  See 38 C.F.R. § 20.1304(c).

The issue of entitlement to an evaluation in excess of 10 percent disabling for service-connected gastroesophageal reflux disease GERD is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected acquired psychiatric disorders cause depression that affects his ability to function independently, panic attacks more than once a week, some memory impairments, occasional suicidal ideation, impaired impulse control (unprovoked irritability with threats to break things), and a general difficulty adapting to stressful situations.  These symptoms result in occupational impairment with deficiencies in most areas, particularly including in work, mood, and family relations.

2.  The Veteran's service-connected disabilities (including bipolar disorder, specified trauma and stress-related disorder, GERD, recurrent nephrolithiasis with chronic renal colic, and neck, back, shoulder, and wrist disabilities) render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no more, for acquired psychiatric disorders (including bipolar disorder and specified trauma and stress-related disorder) have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2015).

2.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In July 2014, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  The undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions or other evidence that would help the Veteran's claim.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error, particularly given the waiver of any further hearing on the increased rating issue on appeal.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in February 2010, March 2010, and June 2014.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, VA treatment records, and Social Security Administration (SSA) records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations with respect to the claims being decided on their merits.  The Veteran underwent relevant VA examinations in March 2010 and February 2014.  The record also includes an April 2010 addendum opinion with respect to bipolar disorder.  The examinations and opinions are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged that the examinations or resulting opinions were inadequate.  VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In conclusion, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

III.  Increased Rating: Acquired Psychiatric Disorders

The Veteran is currently assigned a rating of 30 percent for his acquired psychiatric disorders (to include bipolar disorder and specified trauma and stress-related disorder).  He claims entitlement to a 70 percent rating for his service-connected acquired psychiatric disorders is warranted.  See May 2014 VA Form 9.

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  While the assignment of separate evaluations for separate and distinct symptomatology is not precluded, it is only permitted where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

Bipolar disorder and other acquired psychiatric disorders are evaluated under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9432 (2015).

A 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) which will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score of 41 to 50 is indicated where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in schoolwork).

The Veteran is lay person.  The issue here is the clinical significance of mental health symptoms, a subject which generally requires specialized knowledge, training, and experience to properly evaluate.  The Board finds that the Veteran and the Board are not competent to independently evaluate the Veteran's symptoms.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this lay Veteran are not competent evidence of the clinical significance of his symptoms.  Id.  Similarly, the Board is also incompetent to evaluate the clinical significance of the reported symptoms, in contrast to applying the rating criteria in light of the competent medical evidence.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments).  Instead, the Board will rely on the medical evidence of record to determine whether the criteria for any higher ratings are met.

The Veteran filed his claim of entitlement to an increased rating for his service-connected acquired psychiatric disorder February 3, 2010, so the period under consideration begins on that date.  However, as noted above, the Veteran's entire history must be reviewed when making disability evaluations. 

The Veteran was hospitalized for his psychiatric symptoms (including suicidal ideation) on several occasions prior to his filing his claim.  See, e.g., February 2008 VA Examination Report (noting in-service admissions and August 2007 hospital admission for a manic episode).

An October 2009 psychological consultative examination performed in connection with the Veteran's Social Security Administration (SSA) disability benefits claim indicated that the Veteran's ability to sustain concentration and persistence was moderately limited due to anxiety, depression, or frustration and that his ability to interact socially was moderately limited due to his anxiety and distress.

Another psychologist concluded, in a November 2009 assessment, that the Veteran retained the ability to meet the basic demands of semi-skilled work in a low social context.  

In March 2010, the Veteran underwent a VA examination with respect to his newly filed claim.  The examiner noted that the Veteran's last reported manic episode occurred two and a half years ago, that he some "mixed episodes characterized by social withdrawal, suicidal thoughts, anger and depressed mood and urges for extreme behavior which his partner physically restrains him from doing."  The Veteran had last experienced a depressive episode roughly two weeks prior to the examination.  The Veteran denied any current suicidal or homicidal ideation, plan or intent.  The Veteran had some problems with activities of daily living (e.g. moderate problems with grooming, bathing, and driving).  He also experienced clinically significant forgetfulness with onset approximately 18 months prior to the exam.  The examiner noted that anxiety and depression had both increased since the 2008 VA examination, though manic episodes had decreased.  The forgetfulness was attributed to the Veteran's "frequent depressive episodes."  The examiner assigned a GAF of 61 and opined that his symptoms did not preclude gainful employment.

In an April 2010 addendum, the VA examiner opined that the Veteran's symptoms would cause mild to moderate impairment in productivity for short periods of time, but that his cognitive functioning and conformance to social standards suggest that the Veteran would be able to maintain employment.

The record includes a June 2011 opinion from the Veteran's treating VA psychiatrist.  The psychiatrist indicates that the Veteran has bipolar disorder and posttraumatic stress disorder (PTSD) which cause "significant, unpredictable mood swings, along with nightmares, increased vigilance, pressured speech, thought racing, poor concentration/focus, unwarranted feelings of guilt, and a decreased interest in once pleasurable activities."  The psychiatrist opined that these symptoms were "a significant barrier to participation in gainful employment."

The Veteran underwent a November 2011 psychological examination resulting in diagnoses of bipolar disorder and PTSD.  The examining psychologist found that the Veteran had no clear, objective impairment.

October 2012 treatment notes document that the Veteran experienced increased anxiety and suicidal ideations when not compliant with his medications.

The Veteran's treating psychiatrist provided a May 2013 letter in which he opined that the Veteran's mental health symptoms created a "significant barrier" to his ability to work.  He indicated that the Veteran's mental impairments caused moderately severe to severe limitations in virtually all spheres of functioning.  A VA Social Work Counseling Note from May 2013 documents the Veteran's partner's report of "unusual" behavior including angry outbursts with threats to break household items.  A separate note from May 2013 documents the Veteran's report of auditory hallucinations.

An October 2013 VA treatment note indicated that the Veteran had a depressed mood, side effects (gynecomastia) from his medication, and needed increases in medication to produce mood stability.  The Veteran did not have current suicidal ideation, but had no motivation or energy and had trouble performing activities of daily living.  The note recounted GAF scores of 58 in January 2013, 59 in May 2013, and 49 in July 2013.

The February 2014 VA examination resulted in diagnoses of bipolar disorder and "other specified trauma and stress-related disorder."  The examiner opined that the Veteran's overall level of impairment was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress."  The Veteran's mood was mildly depressed, but otherwise the mental status examination produced essentially normal results (e.g. normal speech, logical thought processes, good concentration, memory within normal limits).  The examiner did note excess sleep (i.e. 12-16 hours) and "low" energy.  The Veteran's symptoms were depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  

In April 2014, a VA clinical psychologist provided an addendum opinion fully endorsing the February 2014 VA examiner's conclusions, but without explanation or elaboration.

Treatment records reflect that the Veteran was admitted to a VA facility for psychiatric symptoms in April 2014.  On admission, he had increasing suicidal thoughts, depression, anxiety, and twice-weekly panic attacks.  He was discharged roughly one week later (in May 2014).  Later in May 2014, the Veteran was again admitted to the VA facility for about a week.  He again reported increasing suicidal thoughts, anxiety, flashbacks, and depression.  His psychiatric symptoms were complicated by complaints of physical pain as well.  He was discharged, but with a note that he had poor coping skills, maladaptive cognitions and behaviors, and ongoing psychosocial risks.

The Veteran submitted a June 2014 letter opinion from his VA treating psychiatrist indicating diagnoses of bipolar disorder and PTSD with "significant, unpredictable mood swings,...nightmares, easy startle, thought racing, hyper vigilance, unwarranted feelings of guilt, insomnia, and decreased interest in once pleasurable activities."  The psychiatrist stated that the Veteran's symptoms "preclude...any type of gainful employment."  He also cited the April/May and May/June hospitalizations as support for his conclusion.

The Veteran argues that his symptoms and functional impairments most closely approximate the criteria for a 70 percent rating.  The Board agrees.  Although the VA examiners have typically described the Veteran's symptoms as mild or moderate, his treating VA psychiatrist has consistently emphasized the severity of his symptoms and their impact on the Veteran's employability.  The Board assigns more probative weight to the opinion of the Veteran's treating psychiatrist because that opinion appears to be more in line with the Veteran's demonstrated functioning as described by the Veteran and the Veteran's partner at the July 2014 Board hearing, with the fact of two hospitalizations in the spring of 2014, with his other treatment records, and with his record of employment.

The greater weight of the evidence establishes that, during the period under consideration, the Veteran has had depression that affects his ability to function independently, panic attacks more than once a week, some memory impairments, occasional suicidal ideation, impaired impulse control (unprovoked irritability with threats to break things), and a general difficulty adapting to stressful situations.  While these symptoms and associated impairments do not precisely meet the criteria for a 70 percent rating, they do more closely approximate the criteria for a 70 percent rating.  This is particularly so given the significant impairment in occupational functioning identified by the Veteran's treating psychiatrist. 

The Veteran's mental health symptoms most closely approximate the criteria for a 70 percent disability rating during the entire period on appeal.  38 C.F.R. § 4.130, DC 9432 (2015).  The evidence is not in equipoise.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, the Board grants entitlement to an initial disability rating of 70 percent, but no higher, for service-connected acquired psychiatric disorders (to include bipolar disorder and specified trauma and stress-related disorder).

Because the Veteran indicated that grant of a 70 percent evaluation would satisfy his appeal, he has been granted the full relief he sought with respect to this claim and no further discussion of extraschedular or higher schedular rating is required.  (In addition, as discussed below, the Board is granting TDIU based, in significant part, on the occupational impairments caused by his acquired psychiatric disorders.)

IV.  TDIU

The Veteran has alleged that he is entitled to a total disability rating based on individual unemployability (TDIU).  See February 2010 Application for TDIU (VA Form 21-8940).  He has not worked since 2007.

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the obtaining and maintaining of substantially gainful employment.  Under 38 C.F.R. § 4.16(a), if there is only one service-connected disability, the disability must be rated at 60 percent or more to qualify for schedular TDIU.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more).  The Veteran now has a 70 percent rating for his acquired psychiatric disorders, so meets the pertinent criteria throughout the period on appeal.  See also, e.g., January 2016 Rating Decision (noting, prior to the increases granted herein, a combined rating of over 70 percent throughout the period under consideration).

In determining unemployability for VA purposes consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching a determination regarding unemployability, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.

The Veteran's post-military work history includes only jobs related to retail sales (e.g. folding clothes).  He last worked in 2007.  See February 2010 Application for TDIU (VA Form 21-8940).  The Veteran completed high school and one year of college.  He also had some technical training during his active service.  He asserts that his service-connected disabilities, including primarily his acquired psychiatric disorders, prevent him from obtaining or maintaining gainful employment.

The Board will not repeat the medical opinions discussed above regarding the occupational impairments due to his service-connected disabilities.  See, e.g., June 2014 Letter Opinion from VA Treating Psychiatrist.  In short, the opinions strongly support finding that the Veteran has been unable to obtain and maintain gainful employment due to his multiple mental health and medical conditions.  While a VA examiner opined in February 2014 that the Veteran's service-connected disabilities did not render him unable to obtain or maintain gainful employment and generally suggested only mild or moderate impact on occupational functioning, his treating psychiatrist has consistently maintained that his conditions do prevent employment.  The Veteran's treating physician's opinion is more thoroughly explained and is more consistent with the other evidence of record.  In addition, the Veteran's education, experience, and training suggest that the Veteran is not well-suited to any employment that would be compatible with his mental and physical limitations.

While the evidence is not so strong as to remove all doubt, reasonable doubt must be resolved in favor of the appellant.  See Gilbert, 1 Vet. App. at 53-56.

For these reasons, the Board will grant entitlement to TDIU.


ORDER

Entitlement to a 70 percent evaluation, but no higher, for service-connected acquired psychiatric disorders (to include bipolar disorder and specified trauma and stress-related disorder) is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran is currently assigned a rating of 10 percent for his service-connected GERD.  He claims entitlement to a 60 percent rating and has submitted a May 2014 Disability Benefits Questionnaire (DBQ) in support of that contention.

The medical evidence is insufficient at this time to determine the merits of the Veteran's claim.  Although the May 2014 DBQ indicates the presence of symptoms that might warrant a higher rating, it is not limited to an evaluation of the Veteran's service-connected GERD.  Rather, the symptoms and their severity are attributed to GERD, "abdominal pain (ICD 789.09)", irritable bowel syndrome, and hematochezia.  Only GERD is service-connected.  For the Board to make a determination regarding the severity of the Veteran's service-connected condition, it would be helpful to have an opinion distinguishing between the symptoms attributable to the service-connected GERD and those attributable to conditions that are not service-connected.  See 38 C.F.R. § 4.14.

The record also contains a 2014 VA examination.  That examination fails to discuss the diagnostic tests referenced in the May 2014 DBQ, it fails to discuss the documented weight loss between January 2014 and May 2014, and otherwise fails to provide sufficient information to enable the Board to evaluate the merits of the VA examiner's conclusions against the conclusions in the May 2014 DBQ.  When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); see also Owens, 7 Vet. App. at 433 (the Board may favor one medical opinion over another only if it provides adequate reasons and bases for doing so).  

The Board will remand this matter to obtain an updated examination and opinion from a VA examiner, rather than requesting clarification from the private examiner.  VA only has a duty to obtain clarification regarding a private examination report where "the missing information is relevant, factual, and objective - that is, not a matter of opinion - and where the missing evidence bears greatly on the probative value of the private examination report."  Savage v. Shinseki, 24 Vet.App. 259, 270 (2011) (emphasizing that the clarification required did "not in any way rely on the opinion of the [private] examiner").  The clarification necessary to obtain adequate medical evidence to decide this matter would not involve obtaining objective facts, but would instead require a medical opinion regarding, for example, whether claimed symptoms are attributable to GERD or to a nonservice-connected condition (e.g. IBS) and, if attributable to GERD in whole or part, what their clinical severity is.

In order to avoid piecemeal litigation, the Board will remand the entire claim rather than attempt to resolve time periods for which the medical evidence may be sufficient.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file any pertinent, outstanding VA clinical records.

2.  Only after obtaining any pertinent, outstanding VA clinical records, then the entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by the examiner who examined the Veteran in February 2014 for the purpose of obtaining an addendum opinion (or another medical professional if that person is no longer available) regarding the severity of the Veteran's GERD.  A new examination is not required, unless it is deemed needed.  

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner should provide an opinion regarding the symptoms attributable to the Veteran's service-connected GERD and their severity.  An attempt should be made to distinguish, if medically possible, between symptoms due to GERD versus nonservice-connected conditions previously identified as lactose intolerance and IBS with frequent diarrhea. 

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

The examiner should specifically comment on the opinions in the May 2014 Disability Benefits Questionnaire (DBQ) including the identification of symptoms not discussed in the February 2014 VA examiner's report.  For those symptoms that are present, the examiner should discuss whether they are attributable to GERD and, if so, their severity.  The examiner should also comment on the clinical significance, if any, of the Veteran's weight loss from January 2014 to May 2014.  Please see January 2014 VA nutritional assessment.  To the extent the examiner disagrees or agrees with opinions expressed in the May 2014 DBQ, the examiner should provide a complete rationale for his disagreement or agreement.  

3.  Thereafter, readjudicate the claim of entitlement to an evaluation in excess of 10 percent disabling for service-connected GERD based on the entirety of the evidence.  If the benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case on that issue.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


